Title: From Thomas Jefferson to John Jay, 12 May 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris May 12. 1786.

The last letters I had the honour of addressing you from this place were of the 2d. and 27. of January. Those from London were of the 12th. of March and 23. of April.
In the month of February the Baron de Blome, minister plenipotentiary at this court from Denmark informed me that he was instructed by his court to take notice to the Ministers from the  U.S. appointed to negotiate a treaty of commerce with them, that the Baron de Waltersdorff, formerly commissioned by them for the same purpose, had received another destination, which called him to the West Indies, that they were sensible of the advantages which would arise to the two countries from a commercial intercourse, that their ports were accordingly placed on a very free footing, as they supposed ours to be also, that they supposed the commerce on each part might be well conducted under the actual arrangements, but that whenever any circumstances should arise which would render particular stipulations more eligible they would be ready to concur with the United states in establishing them, being desirous of continuing on the terms of the strictest harmony and friendship with them.
In my letter of Jan. 27. I informed you of what had passed between the Imperial Ambassador and Secretary of embassy and myself on the subject of the treaty with their sovereign. The Ambassador was in hourly expectations of receiving his full powers when I was called to London. Tho I had received Mr. Adams’s opinion in favour of our proceeding in the treaty, yet it was neither his nor my opinion that this object should overweigh those which called me to London. A treaty with Portugal was more important, exclusive of what was to be done with England and the states of Barbary. On my return to Paris the Secretary of embassy called on me to inform me the Ambassador had received his full powers very soon after my departure, and was now ready to begin on our arrangements; that he was sensible however that these could not be settled before our commission would expire, but as he supposed Congress would be willing to renew it, we might proceed to confer together, leaving the effect of our conferences to rest on the event of a renewal of the commission. He asked also a draught of our propositions as a groundwork to proceed on. I met with the Ambassador a few days after. He said the same things in substance, and concluded by asking our propositions. I gave him a draught, which was a copy of what we had originally proposed to Denmark, with such alterations as had occurred and been approved in our negociations with Prussia, Tuscany, and Portugal.
The inclosed letters of Dec. 9. and Jan. 18. from O’Bryan, of Feb. 24. Mar. 13. 20. 23. 27. 31. Apr. 5. and 10. from Mr. Barclay, of Mar. 29. from Mr. Lamb, and Feb. 3 and April 13. from Mr. Carmichael will put you in possession of my latest intelligence on the affairs of Marocco and Algiers. You will perceive  by them that Mr. Randall may be daily expected here. If the propositions to Algiers appear from his account to be as unhopeful as Mr. Lamb seems to consider them, it is not improbable that Mr. Adams and myself may think that instead of remaining at Carthagena, as Mr. Lamb proposes, it will be better for him to proceed to Congress. Without occasioning any loss of time, this will offer the two advantages of giving them all the information he may be possessed of, and of putting it in their power to appoint any negotiator they may think proper should they find negociation still eligible. However, Mr. Adams and myself shall have better grounds to decide on when we shall receive the information of Mr. Randall.
Colo. Humphreys carried you the Leyden gazette to the beginning of April. I now inclose it from that to the present date, together with the gazette of France from Feb. 3. to May 12. I have the honour to be with sentiments of the highest esteem and respect Sir, your most obedient & Most humble servt.,

Th: Jefferson

